            Case 1:19-cv-01308 Document 1 Filed 05/06/19 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

WILD HORSE FREEDOM FEDERATION                              )
14910 Wildwood Circle                                      )
Magnolia, Texas 77354                                      )
                                                           )
              Plaintiff,                                   )
                                                           ) Case No: 19-cv-1308
       v.                                                  )
                                                           )
BUREAU OF LAND MANAGEMENT                                  )
1849 C Street NW                                           )
Washington, DC 20240                           )
                                               )
           Defendant.                          )
_______________________________________________)

                                      COMPLAINT

                                  I. INTRODUCTION

       1. Plaintiff Wild Horse Freedom Federation (“WHFF”) brings this action seeking

declaratory and injunctive relief to redress violations of the Freedom of Information Act

("FOIA"), 5 U.S.C. § 552 et. seq., by Defendant Bureau of Land Management

(hereinafter “BLM”) in failing to provide WHFF with all non-exempt records responsive

to its July 19, 2018, FOIA request to this federal agency, seeking copies of all emails and

email attachments, as well as fax transmissions, sent to and from Sally Spencer,

Supervisory Marketing Specialist for the Bureau of Land Management’s Wild Horse &



                                   COMPLAINT                                            -1-
            Case 1:19-cv-01308 Document 1 Filed 05/06/19 Page 2 of 7



Burro Program, for the period of April 23, 2018, through April 30, 2018.

                                   II. JURISDICTION

       2. This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

(FOIA citizen suit provision) and 28 U.S.C. § 1331 (federal question).

                                       III. VENUE

       3. Venue in this Court is proper pursuant to 5 U.S.C. § 552(a)(4)(B).

                                      IV. PARTIES

       4. Plaintiff, Wild Horse Freedom Federation, is a non-profit organization that, at

all times relevant herein, has been headquartered in Magnolia, Texas.

       5. Defendant Bureau of Land Management is federal agency of the United States,

and sub-component of the United States Department of the Interior, and as such, is an

agency subject to the FOIA, pursuant to 5 U.S.C. § 552(f).

                        V. LEGAL FRAMEWORK OF FOIA

       6. FOIA requires, inter alia, that all federal agencies must promptly provide

copies of all non-exempt agency records to those persons who make a request for records

that reasonably describes the nature of the records sought, and which conform with

agency regulations and procedures in requesting such records. 5 U.S.C. § 552(a)(3)(A).

       7. FOIA requires federal agencies to make a final determination on all FOIA

requests that it receives within twenty days (excepting Saturdays, Sundays, and legal

public holidays) after the receipt of such request, unless the agency expressly provides


                                   COMPLAINT                                               -2-
            Case 1:19-cv-01308 Document 1 Filed 05/06/19 Page 3 of 7



notice to the requester of “unusual circumstances” meriting additional time for

responding to a FOIA request. 5 U.S.C. § 552(a)(6)(A)(I).

       8. FOIA also requires federal agencies to make a final determination on FOIA

administrative appeals that it receives within twenty days (excepting Saturdays, Sundays,

and legal public holidays) after the receipt of such appeal, unless the agency expressly

provides notice to the requester of “unusual circumstances” meriting additional time for

responding to a FOIA request. 5 U.S.C. § 552(a)(6)(A)(ii).

       9. FOIA expressly provides that a person shall be deemed to have constructively

exhausted their administrative remedies if the agency fails to comply with the applicable

time limitations provided by 5 U.S.C. § 552(a)(6)(A)(I) - (ii). See 5 U.S.C. § 552(a)(6)C).

       10. FOIA provides that any person who has not been provided the records

requested pursuant to FOIA, after exhausting their administrative remedies, may seek

legal redress from the Federal District Court to enjoin the agency from withholding

agency records and to order the production of any agency records improperly withheld

from the complainant.

       11. Under FOIA, the federal agency has the burden to sustain its actions. 5 U.S.C.

§ 552(a)(4)(B).

       12. Pursuant to FOIA, this Court may assess attorney fees and litigation costs

against the United States if the Plaintiff prevails in this action. 5 U.S.C. § 552(a)(4)(E).




                                    COMPLAINT                                              -3-
            Case 1:19-cv-01308 Document 1 Filed 05/06/19 Page 4 of 7



                           VI. FACTUAL ALLEGATIONS

      13. On or about July 19, 2018, WHFF sent a FOIA request to the Bureau of Land

Management (BLM),seeking copies of all emails and email attachments, as well as fax

transmissions, sent to and from Sally Spencer, Supervisory Marketing Specialist for the

Bureau of Land Management’s Wild Horse & Burro Program, for the period of April 23,

2018, through April 30, 2018.

      14. On or about July 24, 2018, WHFF sent an email to BLM inquiring whether

BLM had assigned an agency tracking number to WHFF’s July 19, 2018, FOIA request.

      15. On or about July 25, 2018, WHFF sent another email to BLM inquiring

whether BLM had received WHFF’s July 19, 2018, FOIA request, as well as requesting

an estimated date when the agency would provide the requested records.

      16. On or about July 25, 2018, BLM sent an email WHFF indicating that BLM

had received WHFF’s July 19, 2018, FOIA request on July 19, 2018, and had assigned

this FOIA Request control number 2018-01113.

      17. On or about September 29, 2018, WHFF sent an email to BLM requesting an

estimated completion date for WHFF’s July 19, 2018, FOIA request.

      18. On or about October 22, 2018, Plaintiff WHFF sent a follow-up email to BLM,

once again requesting the agency provide an estimated date of completion for WHFF’s

July 19, 2018, FOIA request.

      19. On or about November 22, 2018, WHFF sent another email to BLM, again


                                  COMPLAINT                                           -4-
            Case 1:19-cv-01308 Document 1 Filed 05/06/19 Page 5 of 7



requesting the agency provide an estimated date of completion for WHFF’s July 19, 2018,

FOIA request.

       20. On or about December 21, 2018, WHFF once again sent a follow-up email to

BLM, requesting the agency provide an estimated date of completion for WHFF’s July

19, 2018, FOIA request.

       21. On or about February 27, 2019, WHFF sent another email to BLM, again

requesting an estimated completion date for WHFF’s July 19, 2018, FOIA request.

       22. As of the date of the filing of this action Plaintiff WHFF has still not received

any agency decision or any of the records which it requested in its July 19, 2018, FOIA

request to the BLM.

                              VII. CLAIMS FOR RELIEF

       23. WHFF realleges, as if fully set forth herein, paragraphs 1-22 previously set

forth herein.

       24. Defendant BLM has violated FOIA by failing to provide WHFF with all non-

exempt responsive records for its July 19, 2018, FOIA request.

       25. By failing to provide WHFF with all non-exempt responsive record to its July

19, 2018, FOIA request as described in paragraph 13 above, Defendant BLM has denied

WHFF’s right to this information as provided by the Freedom of Information Act.

       26. Defendant BLM has violated FOIA by failing to perform an adequate search

reasonably calculated to locate all responsive records to WHFF's July 19, 2018, FOIA


                                   COMPLAINT                                              -5-
             Case 1:19-cv-01308 Document 1 Filed 05/06/19 Page 6 of 7



request.

       27. By failing to perform an adequate search reasonably calculated to locate all

responsive records to WHFF’s July 19, 2018, FOIA request, Defendant BLM has denied

WHFF’s right to this information as provided by law under the Freedom of Information

Act.

       28. Unless enjoined by this Court, Defendant BLM will continue to violate

WHFF’s legal rights to be provided with copies of the records which it has requested in

its FOIA request described in paragraph 13 above.

       29. WHFF is directly and adversely affected and aggrieved by Defendant BLM’s

failure to provide responsive records to its July 19, 2018, FOIA request described above.

       30. WHFF has been required to expend costs and to obtain the services of a law

firm, consisting of attorneys, law clerks, and legal assistants, to prosecute this action.

       31. WHFF is entitled to reasonable costs of litigation, including attorney fees

pursuant to FOIA 5 U.S.C. § 552(a)(4)(E).

                                 REQUEST FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter Judgment for

WHFF, providing the following relief:

       1. Declare Defendant BLM has violated FOIA by failing to provide WHFF with

all non-exempt records responsive to its July 19, 2018, FOIA request.

       2. Declare Defendant BLM has violated FOIA by failing to complete an adequate


                                    COMPLAINT                                                -6-
            Case 1:19-cv-01308 Document 1 Filed 05/06/19 Page 7 of 7



search for records responsive to WHFF’s July 19, 2018, FOIA request.

      3. Direct by injunction that Defendant BLM perform an adequate search for

records responsive to its July 19, 2018, FOIA request, and provide WHFF with all non-

exempt responsive records to WHFF’s July 19, 2018, FOIA request.

      4. Grant WHFF’s costs of litigation, including reasonable attorney fees, as

provided by FOIA, 5 U.S.C. § 552(a)(4)(E); and,

      5. Provide such other relief as the Court deems just and proper.

      DATED: This 6th day of May, 2019.

      Respectfully submitted,

       /s/
      Daniel J. Stotter (WI0015)
      STOTTER & ASSOCIATES LLC
      408 SW Monroe Ave., Ste. M210E
      Corvallis, Oregon 97333
      (541) 738-2601
      dstotter@qwestoffice.net
      Attorney for Plaintiff




                                 COMPLAINT                                          -7-
